Citation Nr: 0300357	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  99-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for left shoulder 
bursitis (minor extremity), currently rated as 20 percent 
disabling.  

3. Entitlement to an increased rating for post operative 
os tibiale externum of the left foot, currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Louis A. deMier LeBlanc, 
Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from 
December 1971 to October 1973 and from February 1979 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision denied the 
veteran's claims for increased ratings.  

The case was previously before the Board in January 2001, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT


1.  The RO has obtained all relevant evidence necessary 
for an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected lumbosacral strain is 
manifested by: flexion to 20 degrees; backward extension 
to 30 degrees; lateral flexion to 25 degrees bilaterally; 
rotation to 30 degrees bilaterally; and complaints of pain 
and discomfort.  

3.  The veteran's service-connected left shoulder bursitis 
is manifested by: abduction to 95 degrees; flexion to 95 
degrees; internal rotation to 45 degrees; external 
rotation to 45 degrees; crepitus; and, complaints of pain 
and discomfort.  

4.  The veteran's service-connected left foot disability 
is manifested by: dorsiflexion to 20 degrees; plantar 
flexion to 45 degrees; and, complaints of pain and 
discomfort.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.71a 
and Diagnostic Codes 5292, 5295 (2002).  

2.  The criteria for a rating in excess of 20 percent for 
left shoulder bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Codes 5003, 5019, 5201 (2002) 

3. The criteria for a rating in excess of 10 percent for 
left shoulder bursitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Code 5284 (2002) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Information means non-evidentiary 
facts, such as the veteran's address and Social Security 
number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(5)).  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-31 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on the issue involving an 
increased rating for sickle cell retinopathy.  
Accordingly, the Board can issue a final decision because 
all notice and duty to assist requirements have been fully 
satisfied, and the appellant is not prejudiced by 
appellate review.

The RO has issued a July 1999 Statement of the Case which 
informed the appellant of the type of evidence needed to 
substantiate his claims.  The January 2001 Board remand 
ordered another VA examination of the veteran.  By this 
fact, VA assumed responsibility to obtain this evidence by 
providing the veteran the examination.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In September 2001 the 
RO sent the veteran a letter which also informed him of 
the evidence required to substantiate his claims for 
increased ratings.  Finally, we note that the VCAA 
primarily affects claims for service connection.  The 
present case involves rating the veteran's orthopedic 
disabilities for which service connection has already been 
granted.  Moreover, VA has obtained copies of the 
veteran's VA medical treatment records and the veteran has 
received several VA Compensation and Pension examinations 
to obtain the medical evidence necessary to rate his eye 
disorder. 

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development, and further expending of 
VA's resources, is not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Disability Ratings

Service-connected disabilities are rated in accordance 
with a schedule of ratings which are based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, and Part 4 (2002). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system in self support of 
the individual.  38 C.F.R. § 4.10 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2002).

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current 
medical findings.  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

III.  Lumbosacral Strain

The veteran injured his back and suffered lumbosacral 
sprain (strain) during his second period of active 
military service in approximately 1979.  The veteran has 
been service connected for a low back disability since 
1984.  He has had numerous VA examinations and he has 
received medical treatment at various times for his low 
back pain.  

The veteran had two recent VA examinations of his back in 
1998 and in 2002.  In October 1998, a VA examination of 
the veteran was conducted.  The veteran had complaints of 
low back pain that was precipitated by bending for sitting 
for a long time.  Range of motion testing of the 
lumbosacral spine was conducted.  The veteran had:  
forward flexion to 50 degrees; backward extension to 25 
degrees; lateral flexion to 40 degrees bilaterally; and 
rotation to 35 degrees bilaterally.  Physical examination 
revealed no tenderness, no objective evidence of muscle 
spasm, and no objective evidence of painful motion of the 
lumbar spine.  The diagnosis was lumbosacral strain.  

In April 2002, the most recent VA examination of the 
veteran's spine was conducted.  The veteran complained of 
severe low back pain that radiated to his neck and left 
leg.  The examining physician noted that the veteran had 
been treated with physical therapy and pain medication for 
his low back pain.  The veteran indicated that he used a 
cane to ambulate.  Range of motion testing of the 
lumbosacral spine was conducted.  The veteran had:  
forward flexion to 20 degrees; backward extension to 30 
degrees; lateral flexion to 25 degrees bilaterally; and 
rotation to 30 degrees bilaterally.  The physician noted 
that "while dressing and undressing he had more forward 
flexion then the range of motion on actually measured with 
a pain free expression face."  Physical examination 
revealed no painful motion on the ranges of motion 
elicited on testing, and no objective evidence of 
paravertebral muscle spasm.  There was no tenderness to 
palpation, no muscle weakness, and no postural 
abnormalities and no deformity of the lumbosacral spine.  
The diagnosis was lumbosacral strain.  

The service connected lumbosacral strain is currently 
rated as 40 percent disabling under diagnostic code 5295.  
That rating contemplates severe lumbosacral strain "with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5295 (2002).  This is the highest rating assignable 
under this diagnostic code.   

The preponderance of the evidence is against an increased 
rating for the veteran's service connected lumbosacral 
strain.  The evidence of record reveals that the veteran 
has limited motion of his lumbosacral spine and complaints 
of pain.  However, there is no objective evidence of any 
other symptoms such as tenderness or muscle spasm.  Also, 
the objective evidence reveals that the veteran 
exaggerated his limitation of motion of the spine because 
he exhibited greater ranges of pain-free motion when 
dressing and undressing.  

The Board has considered rating the veteran's service 
connected back disability under all other potentially 
appropriate diagnostic codes.  However, no other 
diagnostic code is appropriate.  Diagnostic Code 5292 is 
used to rate limitation of motion of the lumbar spine, but 
it has a maximum assignable disability rating of 40 
percent.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 52925 
(2002).   Ratings in excess of 40 percent are assignable 
for vertebral fractures or intervertebral disc syndrome; 
however, there is no evidence that the veteran suffers 
from either disorder.  As such, the preponderance of the 
evidence is against an increased rating for the veteran's 
service connected lumbosacral strain.  

IV.  Left Shoulder

The veteran injured his back and suffered left shoulder 
bursitis during his second period of active military 
service in approximately 1979.  The veteran has been 
service connected for left shoulder bursitis since 1984.  
He has had numerous VA examinations and he has received 
medical treatment at various times.  On a September 1984 
VA examination, the veteran reported that he was right 
handed.  Therefore rating the veteran's service connected 
left shoulder disability involves rating the minor 
extremity.  

The veteran had two recent VA examinations of his service 
connected left shoulder disability in 1998 and in 2002.  
In October 1998, a VA examination of the veteran was 
conducted.  The veteran had complaints of severe pain in 
the left scapular area.  He reported having left shoulder 
surgery in 1991.  Range of motion testing of the left 
shoulder was conducted.  The veteran had abduction to 90 
degrees, flexion to 90 degrees, internal rotation to 40 
degrees, and external rotation to 45 degrees.  There was 
moderate painful motion on all movements of the left 
shoulder.  There was no objective evidence of edema, 
effusion, instability, weakness, or abnormal movement.  
There was mild tenderness to palpation of the left 
shoulder, and crepitus was also noted.  The diagnosis was 
left shoulder bursitis.  

In April 2002, the most recent VA examination of the 
veteran's left shoulder was conducted.  Again he had 
complaints of severe left shoulder pain.  The veteran 
reported being right handed.  Range of motion testing was 
conducted, but the examination was difficult "because 
although veteran was cooperative with exam he was putting 
resistance toward exam claiming severe pain."  Range of 
motion testing of the left shoulder revealed:  abduction 
to 95 degrees, flexion to 95 degrees, internal rotation to 
45 degrees, and external rotation to 45 degrees.  There 
was no objective evidence of edema, effusion, instability, 
weakness, or abnormal movement.  However, there was 
crepitus of the left shoulder.  The diagnosis was left 
shoulder bursitis.  However, the examining physician noted 
that "while dressing and undressing he could use his left 
arm to put his lumbosacral corset without problems."  The 
examining physician described the veteran's left shoulder 
as having "limitation of motion but it is functional, 
stable."  

The service connected left shoulder bursitis is currently 
rated as 20 percent disabling.   Diagnostic Code 5019, 
bursitis, instructs that the disability will be rated on 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5019 (2002).   

Diagnostic code 5003, degenerative arthritis, requires 
rating according to the limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent 
is assigned for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2002).  

The veteran's left shoulder bursitis is rated under 
diagnostic code 5201 for limitation of motion of the arm 
(shoulder).  The bursitis is currently rated as 20 percent 
disabling, which contemplates the minor arm being limited 
to shoulder level or midway between side and shoulder 
level.  A 30 percent rating contemplates limitation of the 
minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2002).  The 30 percent rating is the 
highest rating assignable under this diagnostic code.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating for his service connected 
left shoulder bursitis.  The veteran does have crepitus 
and painful motion of his left arm.  However, he has 
abduction and extension of the left arm to 95 degrees 
which is just above should level.  This is the exact level 
of disability contemplated by the 20 percent disability 
level.  As such, he does not warrant an increased rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2002).

V.  Left Foot

During his second period of military service, the veteran 
experienced left foot pain, and he subsequently required 
surgery for os tibiale externum.  The veteran's service 
connected left food disorder has rated as 10 percent 
disabling since 1988.  

The veteran had two recent VA examinations of his service 
connected left shoulder disability in 1998 and in 2002.  
In October 1998, a VA examination of the veteran was 
conducted.  The veteran had complaints of severe left foot 
and ankle pain which he indicated was precipitated by 
standing for long periods of time, or prolonged periods of 
walking.  The veteran reported that he did not use 
corrective shoes of inserts.  Physical examination was 
within normal limits.  There was no painful motion of the 
left ankle and no evidence of swelling, weakness, or 
tenderness.  The veteran's gait was normal and range of 
motion of the left ankle was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  No other abnormality 
of the left foot or ankle was noted.  

In April 2002, the most recent VA examination of the 
veteran's left foot was conducted.  Again he had 
complaints of left foot pain.  The veteran reported not 
using a cane or corrective shoes to walk; however, he was 
using shoe inserts.  Again, there was no painful motion of 
the left ankle and no evidence of swelling, weakness, or 
tenderness.  The veteran's gait was normal and range of 
motion of the left ankle was dorsiflexion to 20 degrees 
and plantar flexion to 45 degrees.  No other abnormality 
of the left foot or ankle was noted, and there was no 
tenderness to palpation.  The examining physician 
indicated that there were no functional limitations to the 
veteran's ability to stand and walk.  

The service connected left foot disorder is currently 
rated as 10 percent disabling under Diagnostic Code 5284.  
That rating contemplates a moderate foot injury.  The next 
higher rating of 20 percent contemplates a moderately 
severe foot injury, while a 30 percent rating contemplates 
a severe foot injury.  A 40 percent rating is assigned 
with actual loss of use of the foot.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5284 (2001).  The 40 percent rating 
is the highest rating assignable under this diagnostic 
code.  

The preponderance of the evidence is against the veteran's 
claim for an increased rating.  The medical evidence of 
record reveals that there is no objective evidence of any 
functional left foot impairment.  Rather, the veteran only 
has subjective complaints of pain and discomfort.  As such 
an increased rating for the veteran's service connected 
left foot disorder is denied.  

VI.  De Luca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2001) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40 (2001), separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. 202, 206 (1995).  Functional loss may 
occur as a result of weakness or pain on motion of the 
affected body part.  38 C.F.R. § 4.40 (2002).  

VA regulations § 4.40 describes functional loss and 
indicates that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray 
the anatomical damage, and the functional loss, 
with respect to all these elements.  The 
functional loss may be due to absence of part, 
or all, of the necessary bones, joints and 
muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or 
other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like.  

38 C.F.R. § 4.40 (2002).

The factors involved in evaluating, and rating, 
disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. 
§ 4.45 (2002).  Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will 
be directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, 
ratable on disturbance of lumbar spine 
functions. 

38 C.F.R. § 4.45 (2002).

These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, 
refer to overall factors which must be considered when 
rating the veteran's joint injury.  DeLuca, 202 Vet. App. 
202, 206-07 (1995).  

VA regulations also specifically address painful motion 
and state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the 
schedule is to recognize painful motion with 
joint or periarticular pathology as productive 
of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the 
joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation 
within the joint structures should be noted 
carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on 
both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59 (2002).

The appellant's complaints of discomfort and pain have 
been considered and have been taken into account in the 
assignment of the disability evaluations currently 
assigned for his low back, left shoulder, and left food 
disorders.  The Board has considered the veteran's claim 
for increased ratings for his musculoskeletal disabilities 
under all appropriate diagnostic codes.  As stated above, 
painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2002).  This has 
been accomplished in the present case as the veteran is 
assigned at least a 10 percent disability rating for each 
of his service connected orthopedic disabilities.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which 
has been done in this case, it is important to emphasize 
that the rating schedule does not provide a separate 
rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  

The Board is required to consider the effect of pain and 
weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, in Sanchez-Benitez v. West, the 
Board discussed the veteran's disability and stated that 
the "nature of the original injury has been reviewed and 
the functional impairment that can be attributed to pain 
or weakness has been taken into account. 38 C.F.R. §§ 
4.40, 4.45."  The court held that "this discussion by the 
Board, with direct citation to sections 4.40 and 4.45, 
satisfies any obligation of the BVA to consider these 
regulations while rating the appellant's" disability. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  


ORDER

An increased rating for lumbosacral strain is denied.  

An increased rating for left shoulder bursitis is denied.  

An increased rating for post operative os tibiale externum 
of the left foot is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

